[Cite as State ex rel. Samples v. Heath, 135 Ohio St.3d 180, 2013-Ohio-66.]




    THE STATE EX REL. SAMPLES, APPELLANT, v. HEATH, JUDGE, APPELLEE.
  [Cite as State ex rel. Samples v. Heath, 135 Ohio St.3d 180, 2013-Ohio-66.]
    Mandamus and procedendo—Adequate remedy at law available—Court of
                      appeals’ judgment dismissing complaint affirmed.
    (No. 2012-1306—Submitted January 9, 2013—Decided January 16, 2013.)
                 APPEAL from the Court of Appeals for Stark County,
                         No. 2012CA00035, 2012-Ohio-2880.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, Douglas Lee Samples, for writs of mandamus and
procedendo.      Samples is not entitled to the requested extraordinary relief in
mandamus for his claims of sentencing error, because he had an adequate remedy
by way of appeal to raise his claims. See R.C. 2731.05; State ex rel. Barr v.
Sutula, 132 Ohio St.3d 297, 2012-Ohio-2790, 971 N.E.2d 928 (court affirmed
judgment dismissing mandamus claim because appellant “had an adequate
remedy by way of appeal from his sentencing entry to raise his claim of
sentencing error”). Moreover, insofar as Samples sought writs of mandamus and
procedendo to compel the issuance of a valid sentence and rulings on motions that
were pending when he filed his complaint, the trial court has provided the
requested relief. See, e.g., State v. Samples, 5th Dist. No. 2010-CA-00122, 2011-
Ohio-179, affirming the trial court’s revised sentencing entry.               “Neither
mandamus nor procedendo will lie to compel an act that has already been
                                 SUPREME COURT OF OHIO




performed.” State ex rel. Lester v. Pepple, 130 Ohio St.3d 353, 2011-Ohio-5756,
958 N.E.2d 566, ¶ 1.1
                                                                          Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                   __________________
        Douglas Lee Samples, pro se.
        John D. Ferrero, Stark County Prosecuting Attorney, and Ronald Mark
Caldwell, Assistant Prosecuting Attorney, for appellee.
                                 _____________________




1. We deny Samples’s motion to strike appellee’s brief. Although appellee’s brief does not
comply with S.Ct.Prac.R. 16.03(B) because it does not include a table of contents and a table of
authorities and we admonish appellee and her attorneys for such noncompliance, the brief need not
be stricken, because Samples was able to timely respond to the brief and appellee’s brief provides
the court with a statement of facts and the relevant legal arguments on the issues raised in this
appeal. See State ex rel. Physicians Commt. for Responsible Medicine v. Bd. of Trustees of Ohio
State Univ., 108 Ohio St.3d 288, 2006-Ohio-903, 843 N.E.2d 174, ¶ 8-14.




                                                2